DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-11) in 10/26/21 remarks is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites storing is at “a reduced temperature”; however, the initial starting temperature is not recited for there to be a reduced temperature.  
Claim 10 recites “a low-oxygen exposure”; however, “low” is a relative term.

Claim Rejections - 35 USC § 102
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  



Claims 1-2, 7-8 and 10 are rejected under 35 U.S.C. 102 (a)(1)/ (a)(2)  as being anticipated by US-20130136833-A1 to Vastardis et al.

Re claim 1, Vastardis teaches a method of producing infused wine comprising: contacting a quantity of wine with a quantity of herbs (see [33-34, 81-88]-infusing same) to form a wine mixture; placing the wine mixture in a container (see [59] - in the chamber 3 of the glass vessel 18); storing the container of the wine mixture at a reduced temperature for a predetermined time (see [59] – heated and [89] – cooled); separating the herbs from the wine mixture to produce infused wine (see [88] – separated in canister after brewing infusion mix); and packaging the infused wine (see [88]-bottled).   
Re claim 2, Vastardis further comprising contacting the quantity of wine with a quantity of spices (see [33-34] – amounts).  
After several weeks (meeting claim 7), the sake-soaked produce 32 is subjected to a separation step 50 in which the raw flavored sake 42, which now contains produce juices and other materials, is separated from the remaining fruit solids or pomace 32.  
Re claim 8, Vastardis teaches wherein the quantity of herbs and spices are in a carrying vessel suspended in the container at [0059]. The desired amount of ground herbs, fruit or other material is placed in the chamber 3 of the glass vessel 18. See also 18 and 19, Figure 1A.
Re claim 10, Vastardis teaches a separation processes as claimed at [0043]. Additionally, filter assembly 102 (when 106 is a glass vessel - see [44, 59], Vastardis) may separate at least a portion of the brewing or infusion material (herbs) from liquid material (wine mixture) during the final dispense of the brewing process, and allows for separation of lower brew chamber 106 and filter assembly 102 in order to remove the used solids. Filter assembly 102 mates with or otherwise engage the bottom of lower brew chamber 106  to provide an air tight seal (low-oxygen exposure), and, moreover, filter assembly 102 may hold paper filter 104 in-situ between lower brew chamber 106 (gravity) and filter assembly 102 (gravity drop due to transfer from 106 to 102).
At [0074] Vastardis teaches once the vacuum brewing process is complete, the media may be separated by means of passing the liquid through (transfer) a thin mesh or paper filter in order to separate the liquid from the remaining solids. The separation may require adequate pressure to push the liquid through the remaining undissolved material and the filter to a one-way valve opening (feeding occurs to target package or bottle after final dispense). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103  as being unpatentable by US-20130136833-A1 to Vastardis et al., as applied to claim 1 above, in view of US 4877635 to Todd, Jr. 

Vastardis is relied upon above for all that it teaches.  
Re claims 3-5, Todd, Jr. teaches herbs and spices include anti-oxidative characteristics (see 1:10-60, 4:1-25 and patented claim 7 - herbs, spices, rosemary, tumeric). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have added herbs and spices as claimed in Vastardis as taught by in Todd, Jr. for anti-oxidation properties.    Therefore there is a reasonable expectation of success because the applied prior art teaches this would have been well within the level of ordinary skill.


Claims 6, 9 and 11 are rejected under 35 U.S.C. 103  as being unpatentable by US-20130136833-A1 to Vastardis et al., as applied to claim 1 above, in view of US 20050019446 A1 to Kawa et al.

Vastardis is relied upon above for all that it teaches.  
Re claims 6,  At [26], Kawa teaches (e.g., herbs or spices) in sake where container 20 is then sealed and stored in a light-free environment for about three to four weeks in the cold 25 (at a temperature of about 44.degree. F.). The temperature may range from about 33.degree. F. to as much as 50.degree. F. (overlapping range of claim 6. wherein the storing takes place at a temperature between 45 and 65 degrees F).   
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis  for reaching optimal separation conditions. For optimization of prior art conditions through routine experimentation:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  
Re claim 9, Vastardis doesn’t teach stirring during the time period as claimed.
Kawa teaches further comprising stirring (blending) the wine during the predetermined time (see published claims 7-9).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis by adding stirring as claimed for producing a homogenous wine. 
Re claim 11, Vastardis doesn’t teach further adding flavoring before aging step.
At [26-27] and published claims 17-19 Kawa teaches comprising adding a flavoring agent (fruit flavors) to the wine before an aging step to flavor the wine. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis to have added the flavoring step of Kawa to that process of Vastardis in order to flavor the wine.  Mixture of two or more different ingredients presents a prima facie case: It would have been obvious to one having ordinary skill in the art to have modified the primary reference to include an additional component, used for the same purpose since it is established that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP 2144.06 I.     Mixture of two or more known ingredients such as those claimed yield the same purpose and yield integral properties from two different sources/ingredients and doing so would have been obvious within the teachings of the combination as it has ingredients that have predictable functions and predictable results once combined.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
	
References of Interest 
	The remaining references listed on form(s) 892 and/or 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.

US 2,210,719 (Hodges) teaches process and apparatus for filtering alcoholic beverages, food products, and like liquids


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1791